Citation Nr: 1031435	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or being 
housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from January 1943 to December 
1943.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for chronic right base 
fibrous pleurisy, evaluated as 10 percent disabling; the 
Veteran's combined rating is 10 percent; he was awarded VA 
nonservice-connected disability pension benefits by action of the 
RO in March 1944.  

2.  The Veteran is not "substantially confined" to his home.  

3.  The Veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance of 
another person to perform the routine activities of daily living.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for 
regular aid and attendance of another person, or being 
housebound, are not met.  38 U.S.C.A. §§ 1513, 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension - Aid and Attendance or Housebound 
Rate

The Veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who 
meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct" 
shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 
further provides for an increased rate of pension, in the form of 
a special monthly pension, when an otherwise eligible veteran is 
in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or 
has a disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) is 
permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
or (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: Inability of the claimant to dress and undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance; inability of the claimant to feed himself 
through loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from the 
hazards or dangers incident to his daily environment. "Bedridden" 
will be a proper basis for the determination and is defined as 
that condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.  38 C.F.R. § 3.352(a).

In addition, determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).  

If the veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if the veteran has a single service-connected disability 
rated as 100 percent and: (1) Has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems, or (2) Is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is met 
when a veteran is substantially confined to his or her dwelling 
and the immediate premises, except for medical treatment 
purposes, or, if institutionalized, to the ward or clinical area, 
and it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 
3.351(d); Howell v. Nicholson, 19 Vet. App. 535 (2006).  

Moreover, a Veteran is entitled to special monthly pension based 
on housebound status if he or she is 65 years of age or older, 
meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 
days of wartime service), and possesses a disability that 
independently ratable at 60 percent or more, or is considered 
"permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  
In other words, the requirement under section 1521(e) that the 
Veteran has a disability that is permanent and total (100 
percent) is excluded if he or she is 65 or older.  Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).  In order to be considered 
"permanently housebound," the requirement that the Veteran be 
"substantially confined" to the home or its immediate premises is 
broadly construed and met when the Veteran is simply unable to 
leave the home to earn a living, as opposed to requiring that the 
Veteran be unable to leave the house at all.  Id. at 222.  

In Chandler v. Shinseki, No. 08-0932 (U.S. Vet. App. August 12, 
2010) (en banc), the Court further held that a showing of 
permanent and total disability is not required for veterans who 
were awarded pension because of disability prior to the 
attainment of 65 years of age, provided that the remaining 
requirements of § 1521(e) are met.  

Service connection is in effect for chronic right base fibrous 
pleurisy, evaluated as 10 percent disabling.  The Veteran's 
combined rating is 10 percent.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1955 and 2010.  The VA reports show 
hospitalization for an undiagnosed illness of the lungs in 1955, 
manifested by blunting of the right costophrenicsinus and a small 
infiltrate in the right upper lobe, with a notation of 
"pulmonary TB (tuberculosis) suspected."   

There are no treatment reports for the following 30 years.  
Overall, the private treatment reports, dated beginning in 1985, 
show that the Veteran has received treatment for a number of 
significant disorders, to include treatment for coronary artery 
disease, with coronary artery bypass grafting (CABG) times four 
in 1985, a cerebrovascular accident in 2006, hypothyroidism, and 
hypertension.  Recent treatment reports from S.P., M.D., include 
findings that he had a normal gait.  See e.g., reports from Dr. 
S.P. dated in October and November of 2007, and March 2008.  VA 
progress notes, dated in October 2009, note complaints of chest 
pain related to walking too fast, and a slowing gait, with a 
request for a cane, and that, "He notes his daughter lives with 
him and is his caregiver & she is not overtly concerned of any 
memory loss."  Several VA progress notes dated between 2009 and 
2010, note that the Veteran has an age-related gait imbalance 
that is improved with the use of a cane.  VA progress notes, 
dated in March 2009, show the following: the Veteran was noted to 
be living at home with his daughter; "he is still independent of 
all ADL's" (activities of daily living); he "appears to be 
well-dressed and of adequate personal hygiene"; he denied any 
SOB (shortness of breath) or CP (chest pain) on exertion; on 
examination, he had no gross motor or sensory deficits; he was 
alert and oriented times three; his lungs had adequate air 
movement and were CTAB (clear to auscultation bilaterally); he 
has no residual neurological deficits due to his 2006 CVA.  See 
also VA progress notes dated in November 2008 and March 2010 
(noting that he has no residual neurological deficits due to his 
2006 CVA).  

In February 2009, the Veteran was afforded a VA examination.  The 
report shows that the examiner stated that the Veteran's C-file 
had been reviewed.  The report further shows that the Veteran 
reported having symptoms that included chest pain/angina 
pectoris, for which he took nitroglycerine, and that he was 
supposed to undergo a cataract extraction.  The report notes the 
following: the Veteran's daughter has managed his checkbook since 
his stroke, and she does his laundry and cooking; he has memory 
impairment; he has difficulty with buttons and shoelaces, but he 
can otherwise dress himself and shower; he has used a cane for 
stability since his stroke; he goes out into his backyard 
unassisted; he is able to avoid the normal hazards of daily 
living; he does not cook as he forgets how to use the microwave; 
he ascends a ramp at home with minor assistance; he is not 
bedridden, or hospital-confined.  On examination, he had a 
slightly-shuffling gait.  The diagnoses were coronary artery 
disease, hypothyroidism, status post CVA, and status post 
thoracentesis of the right hemithorax in 1943, with no subsequent 
chest surgery.  The examiner stated that the Veteran was not able 
to manage any financial benefits to which he may be due because 
of his memory impairment.  An associated chest X-ray report, 
dated in March 2009, is of record.  

A VA respiratory examination report, dated in February 2010, 
shows that the Veteran reported having right-sided pain.  On 
examination, there was no evidence of pulmonary embolism, 
respiratory failure, or chronic pulmonary thromboembolism.  
Pulmonary function tests were interpreted to show a minimal-to-
mild obstructive ventilator defect without significant response 
to bronchodilators.  A chest X-ray was interpreted to show some 
hyperinflation of diaphragms suggesting obstructive lung disease, 
with some pleural parenchymal changes at the right lung base 
laterally which have remained stable.  The diagnosis was pleurisy 
fibrous chronic right base with chronic obstructive pulmonary 
disease.  An associated pulmonary function test, dated in 
February 2010, is of record.  

The critical question to be determined in this case is whether 
the Veteran has the need for regular aid and attendance of 
another person because of resultant helplessness.  Based on its 
review of the record, the Board concludes that the criteria are 
not shown to have been met.  Although the Veteran is shown to 
have some memory impairment, and difficulty with buttons and 
shoelaces, the evidence shows that he can otherwise dress himself 
and shower, that he can ambulate with a cane, and that he goes 
out into his backyard unassisted.  There are several findings 
that he does not have any gross motor or sensory deficits, and 
that he has no residual neurological deficits due to his 2006 
CVA.  There are also specific findings to the effect that he is 
able to perform the activities of daily living.  Given the 
foregoing, the Board finds that the competent medical evidence of 
record does not show that the Veteran is unable to care for his 
daily personal needs or to protect himself from the hazards of 
daily living without assistance from others, and that the 
criteria for entitlement to special monthly pension on account of 
the need for the regular aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  

With respect to the Veteran's claim for special monthly pension 
at the housebound rate, the Veteran is over the age of 65, and he 
served for 90 days or more during a period of war.  In Hartness 
v. Nicholson, 20 Vet. App. 216 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that for Veterans 65 
years of age and older, the provisions of 38 U.S.C.A. § 1521(e) 
requiring demonstration of permanent and total disability are not 
for application.  However, he or she must still possess a 
disability that is independently ratable at 60 percent or more, 
or be considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c).  Id.  

In this case, the Veteran does not have a disability 
independently ratable at 60 percent or more.  Furthermore, the 
evidence is insufficient to show that he is permanently 
housebound.  Briefly stated, recent findings in the medical 
evidence show that he has an age-related gait imbalance that is 
improved with the use of a cane, that he has no gross motor or 
sensory deficits, that he was alert and oriented times three, 
that his lungs had adequate air movement, and that he has no 
residual neurological deficits due to his 2006 CVA.  The February 
2009 VA examination report specifically shows that the examiner 
determined that the Veteran is not bedridden.  Accordingly, the 
evidence is insufficient to show that he is "substantially 
confined" to his home, and the claim must be denied.    

The preponderance of the evidence is against a finding that the 
criteria for special monthly pension by reason of the need for 
aid and attendance of another person, or by reason of being 
housebound, have been met at this time.  It follows that there is 
not such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit favorable action on the 
Veteran's claim.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in April 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's available service treatment report, 
and his VA and non-VA medical records.  The Veteran has been 
afforded an examination.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


